ON REHEARING.
We have read with much interest the very able argument of respondent on rehearing and and have carefully considered the citations therein. After so doing we adhere to the conclusions reached in the former opinion, following the rule laid down in Reitherman v. Wheeler et al., 247 S.W. 222, an opinion by this court which we are not prepared to overrule. That case has the support of the Supreme Court in O'Bannon v. Wydick, 281 Mo. 478, wherein is adopted the opinion of the Springfield Court of Appeals in the same case, 198 S.W. 432. We quote from the last-named opinion at p. 434, as follows:
"The respondent cites the case of McConnon  Co. v. Haskins, 180 S.W. 21, decided by this court, in which we held that, although a statute requires one peddling medicines to secure a license, the fact that he does not do so does not preclude his collecting for the goods sold, but merely makes him liable to the fine provided for the violation of the statute. That and other cases are not analogous to the question before us, for the reason that the licenses in dispute in those cases were made necessary as revenue measures (see 2 Elliott on Contracts, sec. 669), and were not required for the protection of the public. There is another reason why such cases are not analogous, and that is that the substance and essence of the contract made between the peddler and the customer are his goods or things delivered on the one hand *Page 451 
and the promise to pay on the other; whether he has a license or not is a collateral matter, in which the State alone is interested; the possession of the license or the failure to have one neither adds to nor takes away from the article or goods bartered and sold, the essence of the contract."
We regard the O'Bannon case as the last pronouncement of the Supreme Court on the issues involved herein. We do not find the recent case of State ex rel. v. Cox, 268 S.W. 87, to be in conflict with our conclusions in the case at bar. We adhere to our former opinion herein.
Bland, J., concurs; Trimble, P.J., absent.